DETAILED ACTION
Response to Amendment
Claims 1-16 were previously pending.  Applicant’s amendment filed October 10, 2022, has been entered in full.  Claim 1 has been amended.  Claims 9 and 14 have been cancelled.  New claim 17 has been added.  Accordingly, claims 1-8, 10-13 and 15-17 are now pending.

Response to Arguments
Applicant argues that the amendments have overcome the previous rejections under 35 U.S.C. 112(a) (Remarks filed October 10, 2022, hereinafter Remarks: Page 8).  Examiner agrees.  The previous rejections under 35 U.S.C. 112(a) are withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 103 in view of the amendments made to the claims (Remarks: Pages 9-12).  Applicant first summarizes the inventions of the amended claims (Remarks: Pages 9-12) and then asserts that “[t]he cited art, Siercks, Zhang, Haugen, Huang, and Doron are silent with regards to these features” (Remarks: Page 12).  This assertion is the only discussion of the cited art in the Remarks.  Examiner respectfully disagrees.  Most of the features of the amended claims were present in previously-pending claim 14, which was rejected over Siercks in view of Zhang and Doron.  As explained further in the rejections below, the amended claims are also obvious in view of this same combination of references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method … using at least two … cameras” at lines 1-3 (emphasis added).  Claim 1 goes on to require “capturing the scene by means of three cameras” at the second-to-last line of page 2 (emphasis added).  Claim 1 then recites “the at least three cameras” at the last line of page 2 (emphasis added).
As noted above, the claim requires three different numbers of cameras, some of which conflict with one another.  It is unclear how many cameras are required by the claim.  Are at least two cameras, exactly three cameras, or at least three cameras required?  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claims 2-8, 10-13 and 15-16 are also indefinite at least because they include the indefinite limitations of claim 1.  Note that claims 13 and 16 each recite “at least four cameras”, which introduces further confusion as to the number of cameras included in the invention.
Claim 17 similarly recites using “at least two” cameras and “four or more cameras”, which is also indefinite for substantially the same reasons discussed above with respect to claim 1.

Claim 1 recites that “three sub-systems are formed each having two cameras, each of said three-subsystems comprising exactly one identical camera” (page 3, first two lines).  As noted above, the claim seems to encompass embodiments that include exactly three cameras (e.g., page 2, second to last line, “capturing the scene by means of three cameras”).  
However, it is impossible to form three sub-systems, each having two cameras, out of three cameras, “each of said three-subsystems comprising exactly one identical camera”.  I.e. if three cameras are named A, B and C, then the only three sub-systems, each having two cameras, that can be formed are (A,B), (A,C) and (B,C).  These three sub-systems do not each comprise “exactly one identical camera”.  I.e., the first two sub-systems include camera A, but the last one does not; the last two sub-systems include camera C, but the first does not; and so on.  There is no one single camera that is included in each of the sub-systems.
This apparently impossible requirement makes the scope of claim 1 unclear and renders the claim indefinite.  Claims 2-8, 10-13 and 15-16 are also indefinite at least because they include the indefinite limitations of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-8, 12-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Siercks’ (US 2014/0063204 A1) in view of ‘Zhang’ (“Real-Time Scalable Depth Sensing With Hybrid Structured Light Illumination,” 2013) and ‘Doron’ (US 2017/0034499 A1).
Regarding claim 1, Siercks teaches a method for measuring an object by means of stereoscopy (See the steps mapped below for performing stereoscopy of a measurement object, such stereoscopy measurement of object 1 in Figure 1) using a projector to project a pattern onto a surface of the object (Fig. 1, projector 3 projects pattern 2a) and using at least two intrinsically and extrinsically calibrated cameras to capture the pattern (Note ‘112(b) rejection; Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], two, three or four cameras may be used; e.g. [0083], cameras are “arranged with a fixed and known positioning and orientation relative to one another” – i.e. they are extrinsically calibrated; e.g. [0011] describes intrinsic calibration of the cameras), which is designated as a scene, on the object surface (e.g., Fig. 1, cameras capture scene including pattern on object surface), said method comprising: 
projecting a completely two-dimensionally coded pattern via the projector (see Note Regarding Pattern below) and capturing the scene using the cameras ([0083], Figure 1, scene including projected pattern is captured by cameras 4), and projecting a temporally coded pattern having a two-dimensionally different coding via the projector several times in succession (see Note Regarding Pattern below), and 
capturing a plurality of scenes in succession by the cameras ([0083], Figure 1, plurality of scenes including sequence of projected patterns is captured by cameras 4), being triggered simultaneously in each case ([0083], cameras are “designed to record individual images in a substantially simultaneous fashion”), 
finding correspondences of the scene in the images captured by the cameras by means of an arithmetic unit using image processing (e.g., [0085], sequence of pixel values from each of the cameras are processed by evaluation unit 6 for object measurement; see Note Regarding Pattern below), 
wherein, in the case of the two-dimensional coding, correspondences of adjacent pixels are found for the scene in the images captured by the different cameras ([0085], sequence of pixel values from each of the cameras are used for measurement; see Note Regarding Pattern below) and wherein, in the case of the temporal coding for the plurality of scenes, correspondences of the same pixels, in each case, are found for the scene in the images captured by the different cameras ([0085], sequence of pixel values from each of the cameras are used for measurement; see Note Regarding Pattern below), and 
measuring the object by means of the correspondences found in the two-dimensional and temporal coding generated during the pattern projections ([0085], sequence of pixel values from each of the cameras are used for measurement; see Note Regarding Pattern below), 
wherein for each pixel, identified correspondences of the two-dimensional coding and the temporal coding are correlated, said correlations being used when measuring the object (see Note Regarding Pattern below), 
capturing the scene by means of three cameras from different viewing angles (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], three or four cameras may be used; e.g., Figure 1, each of the cameras has a different viewing angle, as seen by dashed lines illustrating their fields of view) and forming sub-systems of two cameras in each case from the at least three cameras (see Note Regarding Recalibration below), 
wherein three sub-systems are formed each having two cameras, each of said three sub-systems comprising exactly one identical camera (see Note Regarding Recalibration below), and 
wherein a recalibration of cameras is performed such that, for calibrating one sub-system, the measured values of the other sub-systems are used (see Note Regarding Recalibration below).

Note Regarding Pattern.  Siercks teaches a structured light stereoscopy measurement technique that includes projecting a pattern sequence onto a surface ([0082]), measuring pixel values in images captured over the sequence ([0083]), and determining 3D coordinates based on the pixel values ([0085]).  This is temporal coding.
Siercks does not explicitly teach using a completely two-dimensionally coded pattern (i.e. a spatial coding) in addition to the temporal coding.
However, Zhang does teach structured light techniques that include using not only temporal coding, but also spatial coding (e.g. Section V, first paragraph, both TM (i.e. temporal coding) and SN (i.e. spatial coding) can be used).  In particular, Zhang teaches a two-dimensional and temporal coding being generated during the pattern projection (Figure 2, 2D coding is speckle pattern and temporal coding is sinusoidal fringe), wherein
a completely two-dimensionally coded pattern is projected (Figure 2, binary speckle pattern included in hybrid patterns d-f), and 
a temporally coded pattern (Figure 2, shifted sinusoidal fringe patterns within hybrid patterns d-f) having a two-dimensionally different coding (Figure 2, temporally coded patterns are 2D different due to shift in sinusoidal fringe pattern) is projected several times in succession (e.g. Page 99, left column, fourth paragraph,                                 
                                    N
                                
                             patterns are projected in succession; Page 101, below Equation 13,                                 
                                    N
                                
                             may be 6), 
finding correspondences of the scene in the images captured by the cameras by means of an arithmetic unit using image processing (The mapping below shows how correspondences are found for both 2D and temporal coding; e.g., Fig. 6, the processing is performed by processor unit),
wherein, 
in the case of the two-dimensional coding, correspondences of adjacent pixels are found, for the scene (Page 101, Section IV.B, last paragraph, correlation-based matching is used to find correspondence for speckle 2D coding; e.g. Page 104, first paragraph, the correlation finds matching correspondences of 12x12 windows of adjacent pixels), 
in the case of the temporal coding for the plurality of scenes, correspondences of the same pixels, in each case, are found (Page 99, right column, values                                 
                                    
                                        
                                            I
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                             are measured, where                                 
                                    k
                                    =
                                    1
                                    ,
                                     
                                    …
                                    ,
                                     
                                    N
                                
                            ,                                 
                                    N
                                
                             is the number of temporal patterns (such as 3 in the example calculation in this part of the reference), and                                 
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                             refers to a same pixel coordinate; This set of values of the same pixel measured for different patterns are used to solve equations for the phase; “Once the absolute phase is obtained, the depth at each scene point can be calculated through triangulation between projector and camera”), and 
measuring the object by means of the correspondences found in the two-dimensional and temporal coding generated during the pattern projections (e.g., Equation 19; Fig. 4c),
wherein for each pixel, identified correspondences of the two-dimensional coding and the temporal coding are correlated (As shown in Equation 19, for each pixel                                 
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                            , identified correspondences of the two-dimensional coding                                 
                                    
                                        
                                            D
                                        
                                        
                                            L
                                            ,
                                            t
                                        
                                    
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                             and the temporal coding                                 
                                    
                                        
                                            D
                                        
                                        
                                            H
                                            ,
                                            t
                                        
                                    
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                             are spatially and temporally correlated with one another – i.e. both correspond to same time                                 
                                    t
                                
                             and spatial coordinates                                 
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                            ), said correlations being used when measuring the object (Equation 19, both spatial and temporal correlations are used to identify which                                 
                                    
                                        
                                            D
                                        
                                        
                                            H
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            D
                                        
                                        
                                            L
                                        
                                    
                                
                             values to combine in order to measure depth                                 
                                    
                                        
                                            D
                                        
                                        
                                            t
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                            ; Fig. 4a illustrates the TM measurements for each pixel, Fig. 4b illustrates the SN measurements for each pixel, and Fig. 4c illustrates how the spatially and temporally correlated values of these two measurements are combined to produce the output; also see e.g. Page 104, first paragraph, depth map including 3D measurements of the object is exported by combining the outputs of TM – i.e. temporal coding – and SN – i.e. spatial, 2D coding – correspondence identifications).

Siercks is directed to techniques for adapting to motion when attempting to perform temporal coding.  For example, an inertial measurement unit (IMU) measures an amount of motion (e.g. [0107]) and aspects of the projected pattern are changed in response to the amount of motion in an attempt to preserve measuring capability (e.g. [0108] et seq.; [0125]).  However, Siercks acknowledges that motion may become so great that temporal coding can no longer generate reliable results, despite its adjustment techniques ([0126]-[0128]).
Zhang teaches that spatial, two-dimensional coding can be used to supplement temporal coding (e.g. Page 97, last two paragraphs, spatial/SN coding is used for dynamic scenes with high motion, while temporal/TM coding is used for scenes with lower motion).  Zhang teaches that spatial coding is well suited to dynamic scenes, while temporal coding provides higher accuracy, thus requiring a trade-off (Page 97, right column, first paragraph).  Zhang teaches that its hybrid technique is able to enjoy the higher accuracy of temporal coding, while also ensuring that acceptable-quality measurements are made in the presence of motion using spatial coding, thereby offering improvement over temporal-only coding (e.g. Figure 12, Page 108, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siercks with the hybrid temporal and spatial coding of Zhang in order to improve the method with the reasonable expectation that this would result in a that could provide acceptable measurements in high-motion conditions, an improvement over temporal-only coding.  This technique for improving the method of Siercks was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.


Note Regarding Recalibration.  Siercks suggests performing calibration in order to achieve higher measurement accuracy ([0011]), but does not teach to form sub-systems of two cameras in each case, from the at least three cameras, wherein three sub-systems are formed each having two cameras, each of said three sub-systems comprising exactly one identical camera, and wherein a recalibration of cameras is performed such that, for calibrating one sub-system, the measured values of the other sub-systems are used.
Zhang also suggests calibration (Page 103, last paragraph), but does not teach the claimed feature.
However, Doron does teach techniques for calibrating a structured-light stereo imaging assembly (Figures 8-12 describe different calibration scenarios; Figure 9 is mapped in detail below) that include steps to form sub-systems of two cameras in each case ([0056], Figure 9, six sub-systems of two cameras are formed), from the at least three cameras ([0056], Figure 9, the six subsystems are formed from four cameras 16A, 14A, 16B and 14B), wherein three sub-systems are formed each having two cameras (For example, Fig. 9, the sub-systems used to calculate D1, D3 and D4: {14A, 16A}, {14A, 14B} and {14A, 16B}), each of said three sub-systems comprising exactly one identical camera (Note ‘112(b) rejection; The exemplary sub-systems noted above all include camera 14A), and wherein a recalibration of cameras is performed ([0056], In Figure 9, the subsystem including 16B and 14B is being calibrated due to misalignment) such that, for calibrating one sub-system, the measured values of the other sub-systems are used ([0056], Figure 9, the measured depth values of all of the other sub-systems are used in the calibration).
Doron teaches that camera assemblies are typically calibrated before reaching the end user, but that some of a camera assembly’s imagers may later become misaligned during use ([0007]).  “Misalignment is particularly detrimental to the accuracy of the collected depth information” ([0007]).  Doron teaches that its techniques advantageously allow for misalignments to be automatically detected and corrected (e.g. [0054], [0056]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Siercks in view of Zhang as applied above with the misalignment detection and correction of Doron in order to improve the system with the reasonable expectation that this would result in a system that could automatically detect and correct misalignments in its cameras, thereby improving its accuracy and robustness.  This technique for improving the system of Siercks in view of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Doron.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks, Zhang, and Doron to obtain the invention as specified in claim 1.	

Regarding claim 2, Siercks in view of Zhang and Doron teaches the method of claim 1, and Zhang further teaches that the temporally coded pattern is generated by spatial shifting of the same two-dimensionally coded pattern (e.g. Figure 2, d-f, temporal code is generated by spatially shifting same 2D fringe pattern).

Regarding claim 4, Siercks in view of Zhang and Doron teaches the method of claim 2, and Zhang further teaches that the size of the spatial shift of the pattern between the scenes captured in succession differs (e.g. in Figure 2d-f the shift of pattern f with respect to pattern d is twice as large as the shift of pattern e with respect to d).

Regarding claim 5, Siercks in view of Zhang and Doron teaches the method of claim 2, and Zhang further teaches that the size of at least one of the spatial shifts is smaller than a pattern point of the two-dimensional pattern (e.g. Page 99, fourth paragraph, patterns are repeatedly projected in sequence with period                                 
                                    N
                                
                            ; The shift from the pattern at, for example, step 1 to the pattern projected at step                                 
                                    1
                                    +
                                    N
                                
                             is zero; Zero is smaller than the                                 
                                    K
                                    ×
                                    K
                                
                             speckle size of Figure 2).

Regarding claim 6, Siercks in view of Zhang and Doron teaches the method of claim 1, and Zhang further teaches that the temporally coded pattern is generated by phase-shifted projection of a brightness distribution (Section IV.A., Figure 2, phase-shifted sinusoidal fringe brightness distribution).

Regarding claim 7, Siercks in view of Zhang and Doron teaches the method of claim 1, and Zhang further teaches that the temporally coded pattern is generated by temporally offset projection of different patterns (e.g. Page 97, right column, first paragraph, “TM methods [i.e. temporal coding] project multiple patterns sequentially”; Figure 2 shows examples of the different patterns d-f).
Regarding claim 8, Siercks in view of Zhang and Doron teaches the method of claim 1, and Siercks further teaches that, for one pixel, a correlation of information of all cameras is performed ([0085], brightness values for a same point in each respective image captured by the group of cameras are determined and used to determine 3D coordinates of that point; I.e. information of all cameras correlated to a given measurement point/pixel is performed).

Regarding claim 12, Examiner notes that the claim is directed to a system that includes structure for performing a method that is substantially the same as the method of claim 1.  Siercks in view of Zhang and Doron teaches the method of claim 1.  The rejection of claim 1 over Siercks in view of Zhang and Doron include mapping to structure that is substantially the same as the structure recited in claim 12.  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang and Doron for substantially the same reasons as claim 1.

Regarding claim 13, Siercks in view of Zhang and Doron teaches the system of claim 12, and Siercks further teaches at least four cameras are provided (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], four cameras may be used) and are arranged such that the scene is captured from at least four different viewing angles (e.g. Figure 1, each of the cameras has a different viewing angle, as seen by dashed lines illustrating their fields of view).

Regarding claim 15, Siercks in view of Zhang and Doron teaches the system of claim 12, and Zhang further teaches that the arithmetic unit and/or the projector are designed to generate a pattern projection having a two-dimensional and a temporal coding (e.g. Figure 2, d-f, each pattern has 2D speckle coding and the sequence of patterns provides temporal coding).

Regarding claim 16, Siercks in view of Zhang and Doron teaches the method of claim 1, and Siercks further teaches that the scene is captured by means of four cameras (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], four cameras may be used) from different viewing angles (e.g. Figure 1, each of the cameras has a different viewing angle, as seen by dashed lines illustrating their fields of view).

Regarding claim 17, Siercks teaches a method for measuring an object by means of stereoscopy (See the steps mapped below for performing stereoscopy of a measurement object, such stereoscopy measurement of object 1 in Figure 1) using a projector to project a pattern onto a surface of the object (Fig. 1, projector 3 projects pattern 2a) and using at least two intrinsically and extrinsically calibrated cameras to capture the pattern (Note ‘112(b) rejection; Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], two, three or four cameras may be used; e.g. [0083], cameras are “arranged with a fixed and known positioning and orientation relative to one another” – i.e. they are extrinsically calibrated; e.g. [0011] describes intrinsic calibration of the cameras), which is designated as a scene, on the object surface (e.g., Fig. 1, cameras capture scene including pattern on object surface), said method comprising: 
projecting a completely two-dimensionally coded pattern via the projector (see Note Regarding Pattern below) and capturing the scene using the cameras ([0083], Figure 1, scene including projected pattern is captured by cameras 4), and projecting a temporally coded pattern having a two-dimensionally different coding via the projector several times in succession (see Note Regarding Pattern below), and 
capturing a plurality of scenes in succession by the cameras ([0083], Figure 1, plurality of scenes including sequence of projected patterns is captured by cameras 4), being triggered simultaneously in each case ([0083], cameras are “designed to record individual images in a substantially simultaneous fashion”), 
finding correspondences of the scene in the images captured by the cameras by means of an arithmetic unit using image processing (e.g., [0085], sequence of pixel values from each of the cameras are processed by evaluation unit 6 for object measurement; see Note Regarding Pattern below), 
wherein, in the case of the two-dimensional coding, correspondences of adjacent pixels are found for the scene in the images captured by the different cameras ([0085], sequence of pixel values from each of the cameras are used for measurement; see Note Regarding Pattern below) and wherein, in the case of the temporal coding for the plurality of scenes, correspondences of the same pixels, in each case, are found for the scene in the images captured by the different cameras ([0085], sequence of pixel values from each of the cameras are used for measurement; see Note Regarding Pattern below), and 
measuring the object by means of the correspondences found in the two-dimensional and temporal coding generated during the pattern projections ([0085], sequence of pixel values from each of the cameras are used for measurement; see Note Regarding Pattern below), 
wherein for each pixel, identified correspondences of the two-dimensional coding and the temporal coding are correlated, said correlations being used when measuring the object (see Note Regarding Pattern below), 
capturing the scene by means of four or more cameras from different viewing angles (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], four cameras may be used; e.g., Figure 1, each of the cameras has a different viewing angle, as seen by dashed lines illustrating their fields of view) and forming sub-systems of two cameras in each case from the four or more cameras (see Note Regarding Recalibration below), 
wherein two sub-systems are formed each having two cameras, each of said two sub-systems having two different cameras (see Note Regarding Recalibration below), and 
wherein a recalibration of cameras is performed such that, for calibrating one sub-system, the measured values of the other sub-systems are used (see Note Regarding Recalibration below).

Note Regarding Pattern.  Siercks teaches a structured light stereoscopy measurement technique that includes projecting a pattern sequence onto a surface ([0082]), measuring pixel values in images captured over the sequence ([0083]), and determining 3D coordinates based on the pixel values ([0085]).  This is temporal coding.
Siercks does not explicitly teach using a completely two-dimensionally coded pattern (i.e. a spatial coding) in addition to the temporal coding.
However, Zhang does teach structured light techniques that include using not only temporal coding, but also spatial coding (e.g. Section V, first paragraph, both TM (i.e. temporal coding) and SN (i.e. spatial coding) can be used).  In particular, Zhang teaches a two-dimensional and temporal coding being generated during the pattern projection (Figure 2, 2D coding is speckle pattern and temporal coding is sinusoidal fringe), wherein
a completely two-dimensionally coded pattern is projected (Figure 2, binary speckle pattern included in hybrid patterns d-f), and 
a temporally coded pattern (Figure 2, shifted sinusoidal fringe patterns within hybrid patterns d-f) having a two-dimensionally different coding (Figure 2, temporally coded patterns are 2D different due to shift in sinusoidal fringe pattern) is projected several times in succession (e.g. Page 99, left column, fourth paragraph,                                 
                                    N
                                
                             patterns are projected in succession; Page 101, below Equation 13,                                 
                                    N
                                
                             may be 6), 
finding correspondences of the scene in the images captured by the cameras by means of an arithmetic unit using image processing (The mapping below shows how correspondences are found for both 2D and temporal coding; e.g., Fig. 6, the processing is performed by processor unit),
wherein, 
in the case of the two-dimensional coding, correspondences of adjacent pixels are found, for the scene (Page 101, Section IV.B, last paragraph, correlation-based matching is used to find correspondence for speckle 2D coding; e.g. Page 104, first paragraph, the correlation finds matching correspondences of 12x12 windows of adjacent pixels), 
in the case of the temporal coding for the plurality of scenes, correspondences of the same pixels, in each case, are found (Page 99, right column, values                                 
                                    
                                        
                                            I
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                             are measured, where                                 
                                    k
                                    =
                                    1
                                    ,
                                     
                                    …
                                    ,
                                     
                                    N
                                
                            ,                                 
                                    N
                                
                             is the number of temporal patterns (such as 3 in the example calculation in this part of the reference), and                                 
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                             refers to a same pixel coordinate; This set of values of the same pixel measured for different patterns are used to solve equations for the phase; “Once the absolute phase is obtained, the depth at each scene point can be calculated through triangulation between projector and camera”), and 
measuring the object by means of the correspondences found in the two-dimensional and temporal coding generated during the pattern projections (e.g., Equation 19; Fig. 4c),
wherein for each pixel, identified correspondences of the two-dimensional coding and the temporal coding are correlated (As shown in Equation 19, for each pixel                                 
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                            , identified correspondences of the two-dimensional coding                                 
                                    
                                        
                                            D
                                        
                                        
                                            L
                                            ,
                                            t
                                        
                                    
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                             and the temporal coding                                 
                                    
                                        
                                            D
                                        
                                        
                                            H
                                            ,
                                            t
                                        
                                    
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                             are spatially and temporally correlated with one another – i.e. both correspond to same time                                 
                                    t
                                
                             and spatial coordinates                                 
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                            ), said correlations being used when measuring the object (Equation 19, both spatial and temporal correlations are used to identify which                                 
                                    
                                        
                                            D
                                        
                                        
                                            H
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            D
                                        
                                        
                                            L
                                        
                                    
                                
                             values to combine in order to measure depth                                 
                                    
                                        
                                            D
                                        
                                        
                                            t
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                            ; Fig. 4a illustrates the TM measurements for each pixel, Fig. 4b illustrates the SN measurements for each pixel, and Fig. 4c illustrates how the spatially and temporally correlated values of these two measurements are combined to produce the output; also see e.g. Page 104, first paragraph, depth map including 3D measurements of the object is exported by combining the outputs of TM – i.e. temporal coding – and SN – i.e. spatial, 2D coding – correspondence identifications).

Siercks is directed to techniques for adapting to motion when attempting to perform temporal coding.  For example, an inertial measurement unit (IMU) measures an amount of motion (e.g. [0107]) and aspects of the projected pattern are changed in response to the amount of motion in an attempt to preserve measuring capability (e.g. [0108] et seq.; [0125]).  However, Siercks acknowledges that motion may become so great that temporal coding can no longer generate reliable results, despite its adjustment techniques ([0126]-[0128]).
Zhang teaches that spatial, two-dimensional coding can be used to supplement temporal coding (e.g. Page 97, last two paragraphs, spatial/SN coding is used for dynamic scenes with high motion, while temporal/TM coding is used for scenes with lower motion).  Zhang teaches that spatial coding is well suited to dynamic scenes, while temporal coding provides higher accuracy, thus requiring a trade-off (Page 97, right column, first paragraph).  Zhang teaches that its hybrid technique is able to enjoy the higher accuracy of temporal coding, while also ensuring that acceptable-quality measurements are made in the presence of motion using spatial coding, thereby offering improvement over temporal-only coding (e.g. Figure 12, Page 108, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siercks with the hybrid temporal and spatial coding of Zhang in order to improve the method with the reasonable expectation that this would result in a that could provide acceptable measurements in high-motion conditions, an improvement over temporal-only coding.  This technique for improving the method of Siercks was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.

Note Regarding Recalibration.  Siercks suggests performing calibration in order to achieve higher measurement accuracy ([0011]), but does not teach to form sub-systems of two cameras in each case from the four or more cameras, wherein two sub-systems are formed each having two cameras, each of said two sub-systems each having two different cameras, and wherein a recalibration of cameras is performed such that, for calibrating one sub-system, the measured values of the other sub-systems are used.
Zhang also suggests calibration (Page 103, last paragraph), but does not teach the claimed feature.
However, Doron does teach techniques for calibrating a structured-light stereo imaging assembly (Figures 8-12 describe different calibration scenarios; Figure 9 is mapped in detail below) that include steps to form sub-systems of two cameras in each case ([0056], Figure 9, six sub-systems of two cameras are formed) from the four or more cameras ([0056], Figure 9, the six subsystems are formed from four cameras 16A, 14A, 16B and 14B), wherein two sub-systems are formed each having two cameras (For example, Fig. 9, the sub-systems used to calculate D1 and D2: {14A, 16A} and {14B, 14B}), each of said two sub-systems having two different cameras (All of the cameras in the example above are different), and wherein a recalibration of cameras is performed ([0056], In Figure 9, the subsystem including 16B and 14B is being calibrated due to misalignment) such that, for calibrating one sub-system, the measured values of the other sub-systems are used ([0056], Figure 9, the measured depth values of all of the other sub-systems are used in the calibration).
Doron teaches that camera assemblies are typically calibrated before reaching the end user, but that some of a camera assembly’s imagers may later become misaligned during use ([0007]).  “Misalignment is particularly detrimental to the accuracy of the collected depth information” ([0007]).  Doron teaches that its techniques advantageously allow for misalignments to be automatically detected and corrected (e.g. [0054], [0056]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Siercks in view of Zhang as applied above with the misalignment detection and correction of Doron in order to improve the system with the reasonable expectation that this would result in a system that could automatically detect and correct misalignments in its cameras, thereby improving its accuracy and robustness.  This technique for improving the system of Siercks in view of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Doron.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks, Zhang, and Doron to obtain the invention as specified in claim 17.	


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang and Doron as applied above, and further in view of ‘Haugen’ (US 2014/0198185 A1).
Regarding claim 3, Siercks in view of Zhang and Doron teaches the method of claim 2.
Siercks teaches that the cameras are triggered simultaneously to capture an image sequence of a pattern sequence ([0083]), but does not explicitly teach that the image capture is not triggered at the same time that the pattern is shifting – i.e. that the spatial shift of the pattern and the capturing of the scene by the cameras triggered simultaneously are not matched to one another.
Zhang teaches that its camera is triggered by the projector (Section VI, second paragraph), but also does not explicitly teach that the image capture is not triggered at the same time that the pattern is shifting – i.e. that the spatial shift of the pattern and the capturing of the scene by the cameras triggered simultaneously are not matched to one another.
However, Haugen does teach a stereoscopy measurement system where changes in a projected pattern occurs at a different time than the simultaneous triggering of cameras – i.e. that the spatial shift of the pattern and the capturing of the scene by the cameras triggered simultaneously are not matched to one another (Figure 6, new (i.e. shifted) pattern is programmed at 112 and projected at 106 before simultaneous camera triggering occurs at 108).
The temporal coding used by Siercks (e.g. [0082]-[0083]) and Zhang (e.g. Figure 2, d-f) relies on capturing images of several separate, distinct patterns (e.g. Figure 2, d-f; e.g. Page 99, right column explains why separate images are needed for each temporal pattern                         
                            k
                        
                     in order to decode the phase information and determine 3D coordinates).  If the shifting of the patterns and the triggering of the cameras were matched to one another (i.e. if the pattern change occurred while the cameras were being triggered), then two different patterns would appear during the integration time of the cameras.  This would blend and distort the appearances of the two temporal patterns and make it difficult, if not impossible, to decode them, thereby diminishing the accuracy and reliability of the 3D measurements.  The unmatched pattern changing and camera triggering of Haugen would advantageously avoid this problem by ensuring that only one pattern was being projected during each activation of the cameras.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siercks in view of Zhang and Doron as applied above with the unmatched pattern changing and camera triggering of Haugen in order to improve the method with the reasonable expectation that this would result in a method that ensured that only one pattern was being projected during each activation of the cameras, thereby advantageously avoiding the diminished accuracy and reliability that would be caused by matched pattern changing and camera triggering.  This technique for improving the method of Siercks in view of Zhang and Doron was within the ordinary ability of one of ordinary skill in the art based on the teachings of Haugen.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks, Zhang, Doron and Haugen to obtain the invention as specified in claim 3.	


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang and Doron as applied above, and further in view of ‘Huang’ (“Edge-aware Depth Completion for Point-cloud 3D Scene Visualization on an RGB-D Camera,” 2014).
Regarding claim 10, Siercks in view of Zhang and Doron teaches the method of claim 1.
Siercks does not explicitly teach that the images of individual cameras are evaluated by means of two-dimensional image analysis for edge detection, and in that an edge identified in an image is projected into a three-dimensional point cloud which represents a result of the three-dimensional measurement of the object.
Zhang also does not teach this feature.
However, Huang does teach techniques for repairing a structured light 3D point cloud where images of individual cameras are evaluated by means of two-dimensional image analysis for edge detection (Section III.A, color image is subjected to Canny edge detection), and in that an edge identified in an image is projected into a three-dimensional point cloud which represents a result of the three-dimensional measurement of an object (Section III.B, Figure 2, edge is projected into depth image, which is a 3D point cloud that represents a result of the 3D measurement of an object).
Both Siercks (e.g. Figure 1) and Zhang (e.g. Figure 2) use structured light projection to recover 3D measurements.  Huang teaches that structured light 3D measurements suffer from inaccuracy around object boundaries because the projected light patterns are distorted, which makes it harder to perform depth estimation (Page 422, paragraph spanning columns).  Huang teaches that its edge-based refinement is able to correct these boundary-region artifacts in 3D measurements (e.g. Section V; Page 422, right column, first two paragraphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siercks in view of Zhang and Doron as applied above with the edge-based refinement of Huang in order to improve the method with the reasonable expectation that this would result in a method that produced 3D measurements with reduced artifacts in boundary regions.  This technique for improving the method of Siercks in view of Zhang and Doron was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks, Zhang, Doron and Huang to obtain the invention as specified in claim 10.

Regarding claim 11, Siercks in view of Zhang, Doron and Huang teaches the method of claim 10, and Huang further teaches that, for the two-dimensional image analysis, the scene is additionally captured by the cameras without projection of a pattern (e.g. Figure 5, Color, edge detection is performed on color image, which does not include any projected pattern).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669